                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


EUGENE SCALIA,

                   Plaintiff,
                                                    Case No. 20-cv-700-pp
      v.

GARY KREIGER, STATAGEM, INC.,
and STRATAGEM INC. SAVINGS PLAN,

                   Defendants.


 ORDER GRANTING PLAINTIFF’S MOTION FOR ORDER REQUIRING THE
 UNITED STATES MARSHALS SERVICE TO SERVE THE SUMMONS AND
COMPLAINT UPON DEFENDANTS AND FOR AN EXTENSION OF TIME FOR
      THE SECRETARY TO SERVE HIS COMPLAINT (DKT. NO. 5)


      On May 6, 2020, the plaintiff, the Secretary of the United States

Department of Labor, filed his complaint alleging violations of the Employee

Retirement Income Security Act of 1974, 29 U.S.C. §1001 et seq (ERISA). Dkt.

No. 1. The complaint asks, among other things, that the court appoint an

independent fiduciary to terminate the ERISA Plan and distribute its assets to

the participants and beneficiaries. Id. at 7. The plaintiff since has filed a motion

asking the court to order the United States Marshals Service to serve the

summons and complaint on the three defendants and to extend his deadline

for service until September 11, 2020. Dkt. No. 5.

      In the pending motion, the plaintiff explains that he tried to serve a

waiver of service of summons and notice of waiver of service of summons to the

defendant through first-class mail on May 7, 2020. Dkt. No. 6 at 2. The

                                         1

           Case 2:20-cv-00700-PP Filed 07/08/20 Page 1 of 3 Document 7
plaintiff used defendant Gary Krieger’s home address because Krieger is the

registered agent for defendant Stratagem, Inc. Id. Krieger confirmed, during the

underlying investigation, that the defendant Plan has the same address as

Stratagem. Id. The plaintiff also attempted to send the documents using

Krieger’s corporate email address—the same address used by the plaintiff’s

investigator to communicate with the defendants during the investigation. Id.

But that email and others have been returned as undeliverable. Id. at 3. The

plaintiff attempted to contact Krieger via telephone and left voicemails, but

Krieger never has answered the calls or returned the voicemails. Id. When the

defendants failed to respond, the plaintiff contacted the United States Marshal

Service to request service of the summons and complaint. Id. The Marshals

Service responded that it needed an order from the court. Id. The time for

service expires August 5, 2020.

      Rule 4(c)(3) allows the court, “at the plaintiff’s request,” to order service

of the summons and complaint by “a United States marshal or deputy marshal

or by a person specially appointed by the court.” Fed. R. Civ. P. 4(c)(3). The

court has confirmed with the Marshals Service that, at least at this point, there

are no special restrictions on civil service of process due to COVID-19.

      Rule 4(m) of the Federal Rules of Civil Procedure provides that, if the

defendant is not served within ninety days, the court may extend that time for

an appropriate period if the plaintiff establishes good cause. Fed. R. Civ. P.

4(m). The plaintiff has shown a good faith attempt to serve the defendants and

facts indicating that the defendant(s) may be attempting to evade service, and

                                         2

         Case 2:20-cv-00700-PP Filed 07/08/20 Page 2 of 3 Document 7
the plaintiff has valid budgetary concerns as a branch of the federal

government.

      The court GRANTS the plaintiff’s motion for an order requiring the

United States Marshal’s Service to serve the summons and complaint. Dkt. No.

5.

      The court ORDERS the United States Marshals Service to serve the

summons and complaint on defendants Gary Krieger, Stratagem Inc. and

Stratagem, Inc. Savings Plan under Federal Rule of Civil Procedure 4.

      The court GRANTS the plaintiff’s motion to extend the time to serve the

complaint. Dkt. No. 5. The court ORDERS that the deadline is extended to the

end of the day on September 11, 2020. Dkt. No. 5.

      Dated in Milwaukee, Wisconsin this 8th day of July, 2020.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     Chief United States District Judge




                                       3

         Case 2:20-cv-00700-PP Filed 07/08/20 Page 3 of 3 Document 7
